Citation Nr: 0811423	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  06-32 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1969 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  


FINDINGS OF FACT

The veteran's service-connected hearing loss is manifested by 
no more than Level III hearing loss in each ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.1 (2007).  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assignment is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Such "staged 
ratings" are not appropriate in this case.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service- 
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns in table VI represent nine categories of 
decibel loss based on the pure tone audiometric test.  The 
numerical designation of impaired efficiency (levels I 
through XI) is determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2007).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the Roman numeral designation for hearing impairment 
will be determined from either Table VI or Table VIa, 
whichever results in the higher numeral. Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).   When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the Roman numeral 
designation for hearing impairment will be determined from 
either Table VI or Table VIa, whichever results in the higher 
numeral. That numeral will then be elevated to the next 
higher Roman numeral. Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).

The findings from the June 2005 VA examination and the 
February 2007 correlate to a 0 percent rating.  The June 2005 
VA examination had right ear puretone average of 60 decibels 
and speech discrimination of 84 percent, and left ear 
puretone average of 68 decibels and speech discrimination of 
88 percent, which equates to a Roman Number III loss in each 
ear.  The February 2007 VA examination had right ear puretone 
average of 56 decibels and speech discrimination of 88 
percent, and left ear puretone average of 66 decibels and 
speech discrimination of 84 percent, which equates to a Roman 
Number II loss in the right ear and III in the left ear. The 
exceptional patterns of hearing loss described in 38 C.F.R. 
§ 4.86 were not shown at either examination.  

The Board notes that a VA treatment record from February 2005 
contains test results that would equate to a rating of 10 
percent for bilateral hearing loss.  That examination 
revealed that the right ear had a 60 average decibel loss and 
the left ear had an average of 72.5 decibel loss.  Speech 
discrimination was 76 percent in each ear.  Based on these 
findings, each ear has a Roman Numeral IV loss.  38 C.F.R. 
§ 4.85 Table VI.  This would equate to an evaluation of 10 
percent.  38 C.F.R. § 4.85 Table VII.  These test results did 
not meet the criteria in 38 C.F.R. § 4.86 for using the 
alternative method of evaluating exceptional patterns of 
hearing loss.  Even it this testing had been conducted in 
complete accordance with the requirements of 38 C.F.R. 
§ 4.85(a), however, the Board concludes that it does not 
support assignment of a compensable rating.  The treatment 
note states specifically that these test results were 
questionable when compared to general conversational speech 
and acoustic reflex thresholds, and re-evaluation of the 
thresholds was recommended following cerumen removal.  A 
March 2005 audiology note states that the speech reception 
threshold and pure tone testing repeated after removal of 
cerumen found "only slightly better thresholds" compared to 
the February 2005 test results.  The March 2005 results, 
however, were not reported.  

Because the February 2005 test results were noted to be 
questionable when they were obtained, the Board concludes 
that they do not support the assignment of a 10 percent 
disability evaluation.  After removal of ear wax, the test 
results that are of record were significantly better in 
speech reception thresholds.  

The record also contains the report of a hearing examination 
conducted in July 2003 for the Department of Defense, where 
the veteran is employed in a civilian capacity.  This test is 
several years before the effective date of service connection 
in May 2005.  Moreover, the examination cannot be used for VA 
rating purposes because it is not clear whether it included a 
CNC Maryland speech discrimination test.  See 38 C.F.R. 
§ 4.85.  The Board notes, however, that if Table VIa were 
used to evaluate the hearing loss shown by these test results 
solely on the puretone threshold averages, the veteran would 
have a Roman Numeral III loss in the right ear and V in the 
left ear, which would equate to a 10 percent rating.  This 
test, however, cannot be used to support the assignment of a 
10 percent rating for the reasons stated.  

Because the reliable test results obtained in accordance with 
the requirements of 38 C.F.R. § 4.85(a) do not support a 
compensable disability evaluation for hearing loss, the Board 
concludes that the preponderance of the evidence is against 
assignment of a compensable disability evaluation.  

Duties to notify and assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4)VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that initial rating claims are considered to 
be "downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an opinion holding 
that a separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claim involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003.

In connection with the claim for service connection, the RO's 
June 2005 letter describing the evidence needed to support 
the veteran's claim was timely mailed well before the 
December 2005 rating decision that granted service 
connection.  The veteran was also provided with information 
concerning effective dates of awards, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim), in February 2007.  Although this notice was not given 
before the December 2005 rating decision, once the veteran 
filed a notice of disagreement with the initial rating, he 
was properly provided with information concerning the 
disability evaluation criteria in the statement of the case. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran by 
affording the veteran VA examinations.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

ORDER

A compensable initial evaluation for bilateral hearing loss 
is denied.   



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


